
	
		II
		Calendar No. 292
		112th CONGRESS
		2d Session
		H. R. 440
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2011
			Received
		
		
			December 17, 2011
			Read the first time
		
		
			January 23, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To provide for the establishment of the
		  Special Envoy to Promote Religious Freedom of Religious Minorities in the Near
		  East and South Central Asia.
	
	
		1.FindingsCongress finds the following:
			(1)Seven Baha’i leaders in Iran have been
			 wrongfully imprisoned since 2008.
			(2)In May 2010,
			 suspected terrorists attacked two mosques in Pakistan belonging to the
			 Ahmaddiya minority Muslim sect, killing at least 80 people. Ahmadis consider
			 themselves Muslim, but Pakistani law does not recognize them as such.
			(3)Said Musa, an
			 Afghan Christian convert, was arrested in May 2010 on charges of apostasy, a
			 crime which can carry the death sentence, and was released in February 2011
			 only after sustained international pressure.
			(4)On October 31,
			 2010, gunmen laid siege on Our Lady of Salvation Church in Baghdad, Iraq
			 killing at least 52 police and worshipers, including two priests, making it the
			 worst massacre of Iraqi Christians since 2003.
			(5)Iraq’s ancient and
			 once vibrant Christian population that numbered an estimated 1,500,000 out of a
			 total population in Iraq of 30,000,000 in 2003 has been reduced by at least one
			 half, due in significant part to Christians fleeing the violence.
			(6)In November 2010,
			 a Pakistani court sentenced Aasia Bibi, a Christian mother of five, to death
			 under the country’s blashphemy law for insulting the Prophet Muhammad.
			(7)On New Year’s Eve
			 2010, 23 people were killed when a suicide bomber attacked a Coptic Christian
			 church in Alexandria, Egypt.
			(8)On March 2, 2011, Pakistani Federal
			 Minorities Minister Shahbaz Bhatti, the only Christian member of the Cabinet,
			 who was outspoken in his opposition to Pakistan’s blasphemy laws was
			 assassinated by extremists.
			(9)The Department of
			 State’s 2010 International Religious Freedom Report stated that many religious
			 minority groups in Uzbekistan faced heavy fines and/or short jail terms
			 for violations of restrictive religion laws.
			(10)The Special Envoy
			 for Anti-Semitism, Hannah Rosenthal, has noted that Holocaust glorification
			 is especially virulent in the Middle East media.
			(11)A number of
			 countries in the Middle East have recently undergone popular revolutions which
			 in some countries have left security vacuums making religious minorities
			 especially vulnerable to violent attacks, such as—
				(A)in March 2011, the
			 Shahedin Church in Helwan province, Egypt, was torched, leading to protests
			 which spurred sectarian clashes in the streets of Cairo;
				(B)on March 20, 2011,
			 a group of Salafists in Upper Egypt cut off a Christian man’s ear and burned
			 his home and car; and
				(C)news reports from
			 April 2011 indicate that Salafi organizations in Egypt have been implicated in
			 the destruction of Sufi shrines across the country fueling violent
			 conflict.
				(12)Many of these
			 ancient faith communities are being forced to flee the lands which they have
			 inhabited for centuries.
			(13)The United States
			 Commission on International Religious Freedom has recommended that Iran, Iraq,
			 Pakistan, Saudi Arabia, Turkmenistan, and Uzbekistan be designated by the
			 Department of State as Countries of Particular Concern in accordance with the
			 International Religious Freedom Act of 1998.
			(14)The situation on
			 the ground in the region continues to develop rapidly and the United States
			 Government needs an individual who can respond in kind and focus on the
			 critical situation of religious minorities in these countries.
			2.Special Envoy to
			 Promote Religious Freedom of Religious Minorities in the Near East and South
			 Central Asia
			(a)AppointmentThe President shall appoint a Special Envoy
			 to Promote Religious Freedom of Religious Minorities in the Near East and South
			 Central Asia (in this Act referred to as the Special Envoy)
			 within the Department of State.
			(b)QualificationsThe Special Envoy should be a person of
			 recognized distinction in the field of human rights and religious freedom and
			 with expertise in the Near East and South Central Asia regions. The Special
			 Envoy shall have the rank of ambassador and shall hold the office at the
			 pleasure of the President.
			(c)ProhibitionThe
			 person appointed as Special Envoy may not hold any other position of Federal
			 employment for the period of time during which the person holds the position of
			 Special Envoy.
			3.Duties
			(a)In
			 generalThe Special Envoy
			 shall carry out the following duties:
				(1)Promote the right
			 of religious freedom of religious minorities in the countries of the Near East
			 and the countries of South Central Asia, denounce the violation of such right,
			 and recommend appropriate responses by the United States Government when such
			 right is violated.
				(2)Monitor and combat acts of religious
			 intolerance and incitement targeted against religious minorities in the
			 countries of the Near East and the countries of South Central Asia.
				(3)Work to ensure that the unique needs of
			 religious minority communities in the countries of the Near East and the
			 countries of South Central Asia are addressed, including the economic and
			 security needs of such communities to the extent that such needs are directly
			 tied to religious-based discrimination and persecution.
				(4)Work with foreign governments of the
			 countries of the Near East and the countries of South Central Asia to address
			 laws that are inherently discriminatory toward religious minority communities
			 in such countries.
				(5)Coordinate and
			 assist in the preparation of that portion of the report required by sections
			 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)
			 and 2304(b)) relating to the nature and extent of religious freedom of
			 religious minorities in the countries of the Near East and the countries of
			 South Central Asia.
				(6)Coordinate and
			 assist in the preparation of that portion of the report required by section
			 102(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b))
			 relating to the nature and extent of religious freedom of religious minorities
			 in the countries of the Near East and the countries of South Central
			 Asia.
				(b)CoordinationIn carrying out the duties under subsection
			 (a), the Special Envoy shall, to the maximum extent practicable, coordinate
			 with the Bureau of Population, Refugees and Migration of the Department of
			 State, the Ambassador at Large for International Religious Freedom, the United
			 States Commission on International Religious Freedom, and other relevant
			 Federal agencies and officials.
			4.Diplomatic
			 representationSubject to the
			 direction of the President and the Secretary of State, the Special Envoy is
			 authorized to represent the United States in matters and cases relevant to
			 religious freedom in the countries of the Near East and the countries of South
			 Central Asia in—
			(1)contacts with
			 foreign governments, intergovernmental organizations, and specialized agencies
			 of the United Nations, the Organization of Security and Cooperation in Europe,
			 and other international organizations of which the United States is a member;
			 and
			(2)multilateral
			 conferences and meetings relevant to religious freedom in the countries of the
			 Near East and the countries of South Central Asia.
			5.Priority
			 countries and consultation
			(a)Priority
			 countriesIn carrying out this Act, the Special Envoy shall give
			 priority to programs, projects, and activities for Egypt, Iraq, Afghanistan,
			 and Pakistan.
			(b)ConsultationThe Special Envoy shall consult with
			 domestic and international nongovernmental organizations and multilateral
			 organizations and institutions, as the Special Envoy considers appropriate to
			 fulfill the purposes of this Act.
			6.Funding
			(a)In
			 generalOf the amounts made
			 available for Diplomatic and Consular Programs for fiscal years
			 2011 through 2015, $1,000,000 is authorized to be appropriated for each such
			 fiscal year for the hiring of staff, for the conduct of investigations, and for
			 necessary travel to carry out the provisions of this Act.
			(b)Funding
			 offsetTo offset the costs to
			 be incurred by the Department of State for the hiring of staff, for the conduct
			 of investigations, and for necessary travel to carry out the provisions of this
			 Act for fiscal years 2011 through 2015, the Secretary of State shall eliminate
			 such positions within the Department of State, unless otherwise authorized or
			 required by law, as the Secretary determines to be necessary to fully offset
			 such costs.
			(c)LimitationNo additional funds are authorized to be
			 appropriated for Diplomatic and Consular Programs to carry out
			 this Act.
			7.SunsetThis Act shall cease to be effective
			 beginning on October 1, 2015.
		
	
		
			Passed the House of
			 Representatives July 29, 2011.
			Karen L. Haas,
			Clerk.
		
	
	
		January 23, 2012
		Read the second time and placed on the
		  calendar
	
